Citation Nr: 0507647	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the veteran's claim for an increased 
evaluation to 30 percent for his service-connected PTSD.  In 
December 2000, the Board remanded the veteran's claim to the 
RO for further evidentiary development.  Thereafter, in a 
February 2003 rating decision, the RO awarded a 70 percent 
disability evaluation for the service-connected PTSD, 
effective from December 1997. 


FINDINGS OF FACT

The objective and competent medical evidence of record is in 
approximate equipoise as to whether the veteran's service-
connected PTSD has effectively resulted in total social and 
occupational impairment that precludes him from securing or 
following substantially gainful employment and is manifested 
by such symptoms as social isolation, excessive and explosive 
anger, combat-related nightmares and sleep difficulty, 
hypervigilance, a considerable startle response, and an 
inability to successfully work with or for others. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an evaluation of 100 percent for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5100-5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record reflects that, in a January 1985 decision, the RO 
granted the veteran's claim for service connection for PTSD 
and awarded a 10 percent disability evaluation.  The RO 
reached its determination, in large measure, upon a review of 
service records reflecting that the veteran served in Vietnam 
as an intelligence analyst and received the Army Commendation 
Medal for meritorious service in support of military 
operations against communist aggression in the Republic of 
Vietnam from January 1969 to January 1970.  The RO also 
considered findings of a July 1984 VA examination that 
diagnosed PTSD.

In December 1997, the RO received the veteran's current claim 
for an increased rating for the service-connected PTSD.  VA 
medical records and examination reports, dated from 1997 to 
2003, are associated with the claims file.

The VA outpatient medical records document that the veteran's 
service-connected psychiatric disability was treated with 
outpatient psychotherapy and prescribed medication.  When 
seen in April 1997, the veteran reported being threatened 
with dismissal from work on a number of days, apparently due 
to overextending (his) authority.  

A January 1998 VA medical record includes the veteran's 
complaints of combat-related dreams and sleep difficulty, and 
indicates that he participated in family therapy.

In March 1998, the veteran, who was noted to be 52 years of 
age, underwent VA psychiatric examination.  According to the 
examination report, the veteran was currently treated at the 
VA Mental Health Clinic (MHC).  He had worked for the U.S. 
Army Corps of Engineers for nine years, and was fired in May 
1997 because of problems working with people.  He said there 
was a long list of charges when he was fired.  The veteran 
went into "lurid" details about his alleged stressful 
events in service that included participating in assignments 
with Central Intelligence Agency (CIA) officers to kill enemy 
officers.  He said that after the killings the CIA agents 
left Vietnam, and he was left to face the consequences.  The 
veteran said he was told that, if he talked to anyone about 
the events, he would be charged with first-degree murder.  He 
felt guilty, betrayed, and angry.  He had a period of heavy 
alcohol and drug use, but said he had not used any drugs or 
done any heavy drinking in the last nine years.  He reported 
sleep difficulty, and had unexplained anger that made working 
with others very difficult.  He said his recent firing had a 
lot to do with his problem with dealing with people.  The 
veteran had frequent flashbacks and nightmares, which had 
increased since May 1997 when he was fired.  He felt very 
depressed and angry about his whole life.  The veteran said 
he constantly thought that he was "not supposed be to 
alive".  He always had difficulty explaining his behavior to 
other people.

Further, the VA examination report reveals that, during the 
interview, the veteran was oriented and very involved in the 
details of his combat-related experience and describing his 
flashbacks and nightmares.  The veteran said he currently did 
not use alcohol or drugs.  His first marriage had  ended 
because of his unexplained behavior.  He denied any delusions 
or hallucinations, and any current suicidal or homicidal 
ideation.  He reported difficulty concentrating, and 
controlling his anger while talking with other people.  He 
claimed to have sleep problems and an increase in flashbacks 
and nightmares.  The Axis I diagnosis was PTSD.    

An April 1998 record indicates that the VA psychiatrist who 
examined the veteran in March 1998 assigned a score of 52 on 
the Global Assessment of Functioning (GAF) scale.  The VA 
examiner noted that the veteran had a flat affect and 
circumstantial speech, and was recently fired from his job.  
It was also noted that the veteran had no friends, and had 
conflicts with his peers and co-workers.

In a lengthy March 1998 written statement, the veteran set 
forth the particulars of his alleged stressful events in 
service, which included working with the CIA to assassinate 
enemy officers and leaders.  He also asserted that he went on 
night patrols and set ambushes for enemy personnel and 
claimed to have participated in the activities with CIA 
agents.

A May 1998 written statement from the veteran's service 
representative indicates that the veteran had been reinstated 
at his former workplace.  

In the July 1998 rating decision, the RO awarded a 30 percent 
disability evaluation for the veteran's service-connected 
PTSD.

According to August and September 1998 VA psychotherapy 
progress notes, the veteran planned a move to Colorado (from 
New York) with his family.  He expressed anger and a sense of 
loss with a feeling of outrage at his job termination and 
likely future consequences.  The psychologist noted that the 
veteran was talented, intelligent, and charismatic and had 
the capacity to move on over time.  When seen in September, 
it was noted the veteran had experienced combat-related 
dreams and sleep difficulty for quite awhile, and requested 
prescribed medication to help him sleep.  The veteran had 
been completely clean and sober for some 13 years and 
manifested PTSD symptoms exacerbated by his yearlong legal 
battle with his bosses.  He said he knew he was treated 
unfairly and there was no legal redress, and he was prepared 
to leave the area.

In his October 1998 notice of disagreement, the veteran said 
he was forced to take disability leave due to chronic, severe 
PTSD.

VA MHC records from Colorado medical facilities, dated from 
November 1999 to February 2003, reveal that, when he was seen 
in November 1999, a VA psychiatrist noted the veteran was 
somewhat anxious, and that his prescribed medication provided 
only a few hours of sleep.  The veteran had a history of 
failed relationships because of personality changes since 
discharge, and still appeared impulsive, with an easy startle 
response.  Additional medication was prescribed.  

A December 1999 VA MHC intake assessment record documents 
that the veteran wanted an evaluation for continuation of 
treatment for PTSD, and was assessed by a licensed clinical 
social worker (LSCW).  He acknowledged heavy alcohol use in 
the 1970s and 1980s, and said he had been sober for the past 
15 years.  He currently took Trazodone and Prozac.  It was 
noted that the veteran was a biologist working for the 
department of transportation of the State of Colorado, and 
enjoyed outdoor activities in his spare time.  In service, he 
said he was assigned to a replacement battalion, walked 
patrols, and was involved in combat.  On examination, the 
veteran was oriented, with adequate judgment, concentration, 
and insight.  He was somewhat depressed and anxious, with no 
psychosis noted.  He denied current suicidal or homicidal 
ideation and was somewhat preoccupied with his combat 
actions, which were an element of the intrusive thoughts.  
The Axis I diagnosis was PTSD, and a GAF score of 60 was 
assigned by the LCSW.

January and February 2000 VA MHC social work notes indicate 
the veteran talked about issues related to his employment.  
He had little tolerance for what he described as an inability 
to grasp the big picture and use available resources.  He 
believed law enforcement was more suited to his talents, and 
thought the risk was rewarding.  A May 2000 VA MHC social 
work note reflects the veteran's frustration with work 
because his ideas about job performance and protecting the 
environment differed from those in authority.  

Subsequent VA MHC social work records dated through May 2001 
reflect that the veteran was doing well but continued to have 
sleep problems that left him groggy in the morning.  In July 
2001, it was noted that he said work was becoming 
increasingly intolerable.  He found that the authority was 
acting in ways he found totally incompetent.  In August 2001, 
the veteran reported increased problems with irritability, 
and said he recently blew up at his wife.  He was so upset 
that he kicked his dog, and that made him feel guiltier.  He 
was also very upset with his supervisor at work, who refused 
to consider an alternate work schedule that would allow the 
veteran to spend more time with his daughter.  He talked 
about this being a pattern with him, that he was never really 
satisfied with his job and consequently had not risen to a 
job with some authority and thus had never reached his 
potential.  

An April 2002 VA MHC social work record indicates that the 
veteran decided to continue with his job, and tried to 
detach.  

According to a May 2002 VA MHC record entry, the VA 
psychiatrist who examined the veteran in 1999 re-evaluated 
him and noted the veteran had not returned (evidently for 
psychiatric treatment) since that time.  The record indicates 
that the veteran continued to withdraw and isolate, and was 
ambivalent about getting help from VA.  He continued to have 
the same PTSD symptoms and, with his therapist's 
encouragement, returned for prescribed medication.

In August 2002, the veteran's VA licensed clinical social 
worker assigned a GAF score of 60.  She indicated that the 
veteran's strengths and abilities included above-average 
intelligence, stable housing, ability to maintain employment, 
and creative problem solving ability.  It was noted that in 
June 2001 the veteran's problems had included anger 
management and social discomfort.  Currently, the veteran 
said he continued to have difficulty with becoming easily 
angered.  He dealt with his anger by running or doing 
something physical.  The veteran said he had made no progress 
regarding his social discomfort, and was becoming 
increasingly unable to tolerate things that he saw as 
senseless on the job.

A December 2002 VA MHC social work record indicates that the 
veteran had dreams about dead people and much of his time was 
consumed with thoughts of those he killed, or people he knew 
well who died.  He described his belief that people whose 
lives he was responsible for taking had somehow stayed with 
him.  He had feelings of loss for both enemy soldiers whose 
lives he took, and for friends who had died.

In December 2002, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) responded to the RO's request to 
verify the veteran's alleged stressful events in service.  It 
was noted that one of the veteran's assigned units provided 
daily support and engaged in combat actions in specified 
areas.  USASCRUR indicated that the Investigative Records 
Repository (IRR) Center was contacted regarding the veteran's 
involvement in covert/assassination operations during his 
tour in Vietnam. 

In January 2003, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that VA had last examined him in March 1998.  The 
report reflects that, despite his military specialty of being 
an intelligence analyst, the veteran had given a consistent 
story about his combat involvement since 1983 when VA 
initially treated him.  The examiner noted that July 1984, 
November 1986 and March 1998 VA examinations had all 
diagnosed PTSD, and that the veteran's early medical 
treatment had initially focused on alcohol abuse, starting in 
1982.  

The veteran currently talked about his alleged stressor 
events in service, indicating that his combat experiences 
occurred because of his close connection with Green Berets, 
and that he participated in night ambushes and day patrols.  
He described an incident in which he was the one to "gun 
down" an enemy officer in a village and thought this was 
under the auspices of a CIA man he was accompanying.  He was 
left with the thought that he could be charged with murder if 
it were known he had participated in that event.  The veteran 
reported he was initially stationed at Gia Binh, and then had 
a desk job in Saigon at Cholon.  His intense experiences had 
occurred in the first six months, rather than when in Saigon.  
The veteran had considerable guilty feelings about close-up 
killings of Vietnamese soldiers, who he now viewed as good 
people who where trying to fight for their own country.

Further, it was noted that when he was drafted, the veteran 
was a few college courses shy of a combined engineering and 
business degree.  He ultimately received a bachelor's degree 
in biology in 1973, and earned a graduate degree in 1975.  
The veteran initially worked climbing heights to install 
lightening rods on steeples and high buildings, which he did 
for 10 years.  He had great emotional difficulty 
transitioning back to civilian life, and was married for two 
years during this time.  His first treatment was in 1982 for 
excessive alcohol use, and records reflect his report of 
flashbacks.  In 1983, he was in psychiatric treatment when 
PTSD was initially diagnosed.  In 1998, the veteran was fired 
from a job he had held from 1988 to 1998 with the Army Corps 
of Engineers, because of his attitudes and work conflicts 
with others.  The veteran said his work was based on his 
biological training, and he worked to find evidence to 
prosecute manufacturers dumping hazardous wastes.

In addition, the VA examiner reported that the veteran 
apparently had a history of problematic working relationships 
with coworkers and those in supervisory capacities.  In late 
1998, the veteran lost his job, discontinued medical 
treatment and moved to Colorado.  It was noted that he was 
involved in risky activities in addition to mounting 
lightening rods on tall buildings, such as skydiving.  

According to the examination report, the veteran lived in a 
somewhat isolated area of Colorado, which was his preference.  
He married his current wife in 1993, described her as a loner 
who enjoyed being off to the side in interpersonal 
activities, and said they got along reasonably well.  The 
veteran had daily intrusive memories of combat-related 
events.  He was readily stirred to anger by contact with 
people and his view of others as being rude or acting, such 
as when someone addressed him in a mildly demeaning way.  He 
found himself reacting immediately with explosive feelings 
inside that he attempted not to express.  He tended to walk 
away from a situation.  The veteran reported a 
"considerable" startle response more than just being jumpy, 
and had a somatic reaction of a feeling of coolness.  He had 
guns, and for many years had been a weapons safety 
instructor.  He had strong feelings about the importance of 
one being armed to decrease the threat of people who acted 
badly.  He had dreams of gunfights and running from people.  
He was very concerned about being in control and that there 
was a right way to do things, with the suggestion that the 
least error would be fatal.  

The VA examiner noted that the veteran seemed to carry with 
him the attitude of the soldier in a dangerous combat 
situation.  The veteran tended to be neat in things around 
him and in his own appearance.  He had a low trust level of 
others and a strong feeling that he was not treated well by 
the government, particularly in terms of his involvement in 
the killing of the enemy officer, and also felt mistreated by 
the U.S Army Corps of Engineers.  

On examination, the veteran was quite focused on his 
appearance and was "very nattily" dressed.  The veteran 
described avoiding attending to news broadcasts but had a 
general understanding of what was going on.  He tended to get 
angry at the details of events.  There was no evidence of 
thought disorder or brain organicity, and no evidence of 
hypervigilance in the examination room.

In summary, the VA psychiatrist said the veteran was of 
average to above average intelligence, and had a healthy 
narcissism and somewhat charismatic self-presentation.  The 
VA psychiatrist said the veteran had difficulty getting along 
with others and tended to look down on others' inability to 
be as focused as he was about things.  There was a 
personality disorder aspect to his difficulty but, in the VA 
examiner's opinion, predominantly the veteran's disability 
was around his PTSD.  It was noted that the veteran was doing 
best by living in an isolated area and he and his wife did 
not have much contact with other people.  The veteran did not 
particularly socialize, though he could put on a good 
exterior for brief periods of time when he wished to.  

Furthermore, the VA psychiatrist said that the veteran's 
"ability to sustain work [was] seriously impaired out of 
this attitude which I view as a part of his [PTSD]".  The VA 
examiner did not find the veteran had another diagnosis, 
other than the trait disorder of narcissism and a general 
haughty view toward others.  It was noted that the veteran 
had limited social abilities to exchange on an equal basis 
with other people and enjoyed being in charge.  He spent 
considerable time dealing with his symptoms.  The VA 
psychiatrist said, "I view [the veteran] as having serious 
impairment in more than just occupational functioning, but 
also social functioning and having few friends and difficulty 
in the work area".  It was noted that the veteran currently 
received treatment and took prescribed medication for his 
PTSD and sleep difficulty.  The VA examiner said "because of 
his service-connected PTSD, I have serious doubts that the 
veteran would be able to obtain and succeed in any type of 
substantially gainful employment, even in a loosely 
supervised situation." A GAF score of 48 was assigned, 
indicating the PTSD seriously impacted the veteran's social 
and work capabilities.

In February 2003, the RO assigned a 70 percent disability 
evaluation for the veteran's service-connected PTSD, 
effective from December 1997.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of a rating in excess of 
70 percent for PTSD.  In view of the disposition below, no 
useful purpose would be served by delaying the adjudication 
of this issue further to conduct additional development 
pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his PTSD, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10  (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) 

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2004).  The changes included redesignation of 
section 4.132 as 4.130, and the revision of the newly 
redesignated section 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994 (DSM-IV), which replaced DSM-III-R 
(1991).

The veteran's claim for an increased rating for his service- 
connected PTSD was received in December 1997.  Therefore, the 
Board will evaluate the disability under the new criteria.  
Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, PTSD is 
evaluated under the general rating formula used to rate 
psychiatric disabilities, other than eating disorders.  38 
C.F.R. § 4.130 (2002).  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from DSM-IV).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31-40 denotes some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Id.  A GAF score of 41-50 denotes serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  

When it is not possible to separate the effects of a non-
service-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2002).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for his PTSD.  See 
Mittleider v. West, supra.

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as the 
veteran's PTSD has effectively resulted in total occupational 
and social impairment.  The Board finds that the medical 
evidence shows the veteran is unemployable due to the 
disability at issue.  See Mittleider v. West, supra.  In 
fact, the most recent VA psychiatric examiner determined he 
was essentially unemployable.  In January 2003, the VA 
examiner concluded that the veteran's ability to sustain work 
was "seriously impaired" due to the service-connected PTSD.  
This VA physician said that because of the veteran's service-
connected PTSD, "I have serious doubts that the veteran 
would be able to obtain and succeed in any type of 
substantially gainful employment, even in a loosely 
supervised situation".  The VA psychiatrist assigned a GAF 
score of 48, denoting serious impairment in social and 
occupational functioning.  Other VA medical records assigned 
GAF scores that ranged from 52 to 60, denoting moderate to 
serious impairment in reality testing or communication or 
major impairment in several areas, such as work, family 
relations, judgment, thinking or mood, or moderate impairment 
of occupational and social functioning.  See Carpenter v. 
Brown, supra.
Further, the veteran's PTSD symptomatology has included 
excessive and explosive anger, hypervigilance, considerable 
startle response, social isolation, and recurrent combat-
related nightmares and intrusive recollections of service-
related events.  In reaching this decision, the Board 
recognizes that the veteran's capability to work was at times 
attributed to non-service-connected disorders, such as a 
personality disorder, and the records also describe a history 
of drinking alcohol, as well as other substance abuse.  
Nevertheless, the record also establishes that he has been 
treated for over 20 years for chronic, debilitating symptoms 
nondissociable from the service-connected PTSD, which 
included nightmares and sleep difficulty, feelings of guilt, 
considerable startle response, social isolation, 
hypervigilance, and difficulty managing anger and that, for 
all intents and purposes, precluded him from gainful 
employment.  See e.g., Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).  
Resolving reasonable doubt in the veteran's favor, and 
without ascribing error to the action by the RO, the Board 
concludes that the criteria for the assignment of a 100 
percent rating for PTSD have been satisfied. 

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9411.  


ORDER

A 100 percent evaluation is granted for post-traumatic stress 
disorder, subject to the laws and regulations governing the 
award of monetary benefits.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


